Exhibit 99.2 MANAGEMENT’S DISCUSSION AND ANALYSIS For the year ended December 31, 2010 This management’s discussion and analysis (“MD&A”) of financial conditions and results of operations should be read in conjunction with the audited consolidated financial statements and accompanying notes of Penn West Energy Trust (“Penn West”, “We” or “Our”) for the years ended December 31, 2010 and 2009. The date of this MD&A is March 17, 2011. For additional information, including Penn West’s audited consolidated financial statements and Annual Information Form, please go to our website at www.pennwest.com, in Canada at www.sedar.com or in the United States at www.sec.gov. On January 1, 2011, we completed our plan of arrangement under which Penn West converted from an income trust to a corporation, Penn West Petroleum Ltd. (the “Company”), which is operating under the trade name of Penn West Exploration. These consolidated financial results are presented under Penn West’s former structure, as an income trust, as at and for the years ended December 31, 2010 and 2009. All dollar amounts contained in this MD&A are expressed in millions of Canadian dollars unless noted otherwise. Please refer to our disclaimer on forward-looking statements at the end of the MD&A. Barrels of oil equivalent (“boe”) may be misleading, particularly if used in isolation. A boe conversion ratio of six thousand cubic feet of natural gas to one barrel of crude oil is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. Measures including funds flow, funds flow per unit-basic, funds flow per unit-diluted, netback, net debt, payout ratio, return on equity and return on capital included in this MD&A are not defined in generally accepted accounting principles (“GAAP”) and do not have a standardized meaning prescribed by GAAP; accordingly, they may not be comparable to similar measures provided by other issuers. Funds flow is cash flow from operating activities before changes in non-cash working capital and asset retirement expenditures. Funds flow is used to assess our ability to fund dividend and planned capital programs. See below for reconciliations of funds flow to its nearest measure prescribed by GAAP. Netback is a per-unit-of-production measure of operating margin used in capital allocation decisions and to economically rank projects. Operating margin is calculated as revenue less royalties, operating costs and transportation costs and is used for similar purposes to netback. Net debt is the sum of long-term debt, convertible debentures and working capital (excluding risk management and future income taxes) and is used to assess our leverage levels and hence the continuing appropriateness of our dividend and capital investment levels. Payout ratio is calculated as distributions paid divided by funds flow and is used to assess the adequacy of funds flow retained to finance capital programs. Return on equity is the rate of return calculated by comparing net income to unitholders equity. Return on capital is calculated using net income and financing charges compared to unitholder equity and long-term debt and is used to assess how effectively Penn West utilizes capital. Calculation of Funds Flow YearendedDecember31 (millions, except per unit amounts) Cash flow from operating activities $ $ Increase (decrease) in non-cash working capital ) 27 Asset retirement expenditures 53 65 Funds flow $ $ Basic per unit $ $ Diluted per unit $ $ 2&A 1 Annual Financial Summary YearendedDecember31 (millions, except per unit amounts) Gross revenues (1) $ $ $ Funds flow Basic per unit Diluted per unit Net income (loss) ) Basic per unit ) Diluted per unit ) Capital expenditures, net (2) Long-term debt at year-end Convertible debentures Distributions paid (3) Total assets $ $ $ (1)Gross revenues include realized gains and losses on commodity contracts. (2)Excludes business combinations and net proceeds on property acquisitions and dispositions. (3)Includes distributions paid and reinvested in trust units under the distribution reinvestment plan. 2010 Highlights · Production averaged 164,633 boe per day and was weighted 60 percent to liquids and 40 percent to natural gas. · Net debt was reduced by approximately $536 million during 2010. · Capital expenditures for 2010, net, totalled $1,187 million including $102 million of strategic land acquisitions to further strengthen our position in key resource plays and excluding $17 million of joint venture carried capital. Net property dispositions were $1,306 million in 2010 compared to $369 million in 2009. · Funds flow for 2010 was $1,185 million compared to $1,493 million in 2009. The decrease was primarily due to lower realized risk management gains. · Net income was $226 million compared to a net loss of $144 million for 2009. The increase was primarily due to higher oil and natural gas revenues and lower unrealized risk management losses. · Netback was $25.07 per boe compared to $26.32 per boe in 2009. Quarterly Financial Summary (millions, except per unit and production amounts) (unaudited) Threemonthsended Dec.31 Sep.30 June30 Mar.31 Dec.31 Sep.30 June30 Mar.31 Gross revenues (1) $ Funds flow Basic per unit Diluted per unit Net income (loss) ) ) 77 ) 7 ) ) Basic per unit ) Diluted per unit ) Distributions declared Per unit $ Production Liquids (bbls/d) (2) Natural gas (mmcf/d) Total (boe/d) Gross revenues include realized gains and losses on commodity contracts. Includes crude oil and natural gas liquids. 2&A 2 Financial Markets Throughout 2010, the global financial markets experienced signs of recovery but remain volatile due to a slower than expected U.S. economic recovery and ongoing concerns about the sovereign debt of several European countries. This led to financial assistance and fiscal easing measures in the U.S. and Europe in an effort to promote economic growth and job creation. In contrast, Asia and many of the world’s developing economies have returned to growth levels similar to those experienced before the recent economic crisis prompting China, in particular, to begin fiscal tightening measures. In early 2011, political tension in some North African and Middle Eastern countries resulted in upward pressure on crude oil prices with WTI trading over US$100.00 and Brent trading over US$115.00. Protests and similar activities in these regions have led to concerns regarding the possibility of supply disruptions of crude oil. The March 11, 2011 earthquake and subsequent tsunami in Japan could impact energy markets. In the near term, demand for LNG and refined products such as heating oil and diesel are expected to increase, while demand for crude oil is expected to decline as significant refining capacity will likely for a time be offline in Japan. Over the longer term, demand for all energy products is expected to increase once the rebuilding process begins. Commodity Markets Global demand growth for crude oil exceeded increases in non-OPEC supply in 2010. The high demand from Asia and the developing economies of the world reduced OPEC’s spare capacity resulting in price levels which support capital investment in oil development. This is evidenced by a year-over-year doubling of active rigs targeting oil in the United States. Demand growth for energy in North America and Europe remains weaker than in Asia and the developing economies. Natural gas demand remained high in Asia and Europe over the past year resulting in premium prices in these markets compared to North America. North American natural gas markets continue to be oversupplied as lower prices have not led to a large enough reduction in drilling activity. Many producers continue to drill to retain their lease rights. Crude Oil In 2010, WTI crude oil prices averaged US$79.55 per barrel compared to US$61.93 per barrel in 2009. Canadian producers experienced delays in the second half of 2010 delivering their production to market due to certain pipeline failures that occurred on the Enbridge system. Crude supply continues to be apportioned as Enbridge works to return its pipelines to full operation and reduce high inventory levels resulting from these service interruptions. As a result, it has been challenging for some producers to deliver their production to market and in some situations has resulted in discounting certain Canadian streams and shut-ins of production. It is anticipated that these pipeline capacity issues will be resolved in the upcoming months. Our average liquids price before the impact of the realized portion of risk management for 2010 was $67.68 per barrel. Currently, we have risk management contracts of 41,000 barrels per day for the remainder of our 2011 crude oil production at average prices between US$79.98 per barrel and US$96.39 per barrel and 25,000 barrels per day of our forecasted 2012 crude oil production between US$84.40 per barrel and US$104.01 per barrel. 2&A 3 Natural Gas In 2010, the AECO Monthly Index averaged $4.12 per mcf compared to $4.13 per mcf in 2009. Natural gas prices remained weak throughout 2010 and drilling activity for shale gas, primarily in the U.S., continued notwithstanding the low prices. This drilling activity persisted for several reasons, most notably, producers drilling to retain leases, producers receiving enhanced value from the high natural gas liquids content of some shale gas plays and the infusion of joint venture capital from foreign partners. This led to production rates increasing year-over-year without a significant increase in demand resulting in inventory levels at or near record highs throughout most of 2010. Recent cold weather has contributed to storage levels near the five-year average levels. Our corporate average natural gas price before the impact of the realized portion of risk management was $4.20 per mcf for 2010. We currently have no natural gas risk management contracts for 2011 or beyond. Business Strategy On January 1, 2011, we converted to an exploration and production (“E&P”) company. Moving forward we anticipate a level of return for our shareholders to include an element of both growth and yield. Over the past few years we have been building towards our corporate conversion and have executed a number of strategies in advance of our conversion date. These strategies include a thorough evaluation of our asset base including our resource plays, acquisition and divestiture activity in order to focus our asset base and to create efficiencies, a build-up of our drilling locations inventory which is now over 8,000 including approximately 3,800 specific locations, the strengthening of our balance sheet through debt reduction, debt diversification and distribution reductions and the enhancement of our staff and technical expertise including exploration, to enable a significant increase to our operating activities. Throughout 2010, we were active in strengthening our balance sheet and diversifying our debt portfolio along with accessing capital through the close of two strategic joint ventures. We completed transactions to this end including the following: · In January, we closed an asset swap (the “January 2010 asset swap”) that increased our position in our Pembina and Dodsland light-oil plays in exchange for certain interests in the Leitchville area. We also received net cash consideration of $434 million, prior to closing adjustments. · In March, we completed a private placement of senior unsecured notes with an aggregate principal amount of approximately US$250 million and CAD$50 million. · In April, we closed the renewal of our unsecured, revolving syndicated bank facility for three years with an aggregate borrowing amount of $2.25 billion. · In June, we formed a joint venture partnership (the “Peace River Oil Partnership”) to develop oil resources in the Peace River area in northern Alberta. As a result of the arrangement, we contributed assets to the partnership for a 55 percent interest and received $817 million which included cash of $312 million and a commitment of $505 million to fund our future capital and operating expenses. In addition, we closed a private placement issuing 23.5 million trust units for gross proceeds of $435 million ($424 million net). · In September, we formed a joint venture (the “Cordova Joint Venture”) to develop our unconventional natural gas assets located in northeastern British Columbia. As a result of the arrangement, we sold a 50 percent interest in this property in exchange for approximately $250 million of cash and a commitment from our partner to fund $600 million of the first $800 million of capital expenditures. · In December, we closed the first tranche of a private placement of senior unsecured notes with an aggregate principal amount of US$95 million and CAD$60 million. In January 2011, we closed the second tranche of the private placement for US$75 million. The aggregate principal amount of both tranches is approximately US$170 million and CAD$60 million. In 2011 we plan to allocate approximately 90 percent of our capital program to our significant inventory of light-oil projects. We will continuously evaluate the results of our 2011 capital program and assess areas where the rate of development may be economically increased. 2&A 4 Performance Indicators Our management and Board of Directors monitor our performance based upon a number of qualitative and quantitative factors including: · Finding and development (“F&D”) costs – We use these metrics to assess the economic viability and the stage of development of our resource plays. · Base operations – This includes our production performance and execution of our operational, health, safety, environmental and regulatory programs. · Shareholder value measures – This includes key metrics such as funds flow per share and dividends or distributions per share. · Financial, business and strategic considerations – This includes the management of our asset base, balance sheet stewardship, execution of financial transactions and the overall goal of creating shareholder value (return on investment). Finding and Development Costs YearendedDecember31 3-Yearaverage Adjusted FD&A including future development costs (“FDC”) (1) FD&A costs per boe – proved plus probable $ FD&A costs per boe – proved Excluding FDC (2) F&D costs per boe – proved plus probable F&D costs per boe – proved Including FDC (3) F&D costs per boe – proved plus probable F&D costs per boe – proved $ The calculation of FD&A includes the change in FDC, excluding the effect of economic revisions related to downward revisions of natural gas prices and land acquisition costs. The calculation of F&D excludes the change in FDC and excludes the effects of acquisitions and dispositions. The calculation of F&D includes the change in FDC and excludes the effects of acquisitions and dispositions. Our exploration and development capital program increased during 2010 as we transitioned to an E&P company. We added approximately 72 million boe of proved plus probable reserves (excluding acquisitions and dispositions) as a result of our successful drilling program focused on our light-oil projects. Thefuture benefit of approximately $640 million raised from joint venture activities, in the form of carried capital, was not included in the Adjusted FD&A calculation, nor was this benefit included in FDC. Capital expenditures for 2010 have been reduced by $17 million related to joint venture carried capital (2009 – nil). We use Adjusted FD&A to assess the economic viability and the stage of development of our resource plays. F&D costs are calculated in accordance with National Instrument 51-101, which include the change in FDC, on a proved and proved plus probable basis. For comparative purposes we also disclose F&D costs excluding FDC. The aggregate of the exploration and development costs incurred in the most recent financial year and the change during that year in estimated future development costs generally will not reflect total finding and development costs related to reserves additions for that year. 2&A 5 Base Operations Throughout 2010, our drilling results were generally consistent with our expectations as we increased our capital plan recognizing our continuing successful results at our light-oil resource plays and in anticipation of our conversion to an E&P company. During the year, we closed two strategic joint venture arrangements, the Peace River Oil Partnership and Cordova Joint Venture, which provide us with significant capital commitments from our partners and allow us to assess the resource potential and move into full-scale development in a shorter time-frame than we previously anticipated. Shareholder Value Measures YearendedDecember31 Funds flow per unit $ $ $ Distributions paid per unit $ $ $ Ratio of year-end total long-term debt to annual funds flow 2.1:1 2.2:1 1.5:1 To implement our corporate strategy of providing shareholders with a return including both growth and yield, the distribution level was decreased to $0.09 per unit per month effective with the September 2010 distribution paid in October 2010. The funds not distributed will be redeployed to advance the development of our resource plays. The total long-term debt to annual funds flow ratio decreased in 2010 due to a decline in our long-term debt balance. This was partially offset by a reduction in annual funds flow due to lower production volumes resulting from net dispositions. Financial, Business and Strategic Considerations YearendedDecember31 Return on capital (1) 3
